UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 9, 2012 Sur Ventures, Inc. (Exact name of registrant as specified in its charter) Nevada 333-171141 26-2292370 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 500 Newport Center Drive, Suite 800, Newport Beach, CA 92660 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (888) 532-5522 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry into a Material Definitive Agreement. On May 9, 2012, Sur Ventures, Inc., a Nevada corporation (“Registrant”) executed a senior secured promissory note in the amount of $290,000with Linda Fischer, the Registrant’s officer, director, andprincipal stockholder (the “Note”). The Note is payable on July 16, 2012, and bears interest of 10% per annum. This brief description of the Note is not intended to be complete and is qualified in its entirety by reference to the full text of the form of Note as attached in Exhibit 10.1 to this report. In connection with the Note, on May 9, 2012, the Registrant also entered into a security agreement with Ms. Fischer (“Security Agreement”) to secure the timely payment and performance in full of the Registrant’s obligations pursuant to the Note.This brief description of the Security Agreement is not intended to be complete and is qualified in its entirety by reference to the full text of the form of the Security Agreement as attached in Exhibit 10.2 to this report. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. See Item 1.01 for descriptions of the Note and Security Agreement. Item9.01 Exhibits. The following exhibits are filed with this Current Report on Form 8-K. Exhibit Number Description of Exhibit Senior Secured Promissory Note Security Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Sur Ventures, Inc. Date: May 11, 2012 By: /s/ Linda Fischer Linda Fischer President 3
